People v Black (2014 NY Slip Op 07104)





People v Black


2014 NY Slip Op 07104


Decided on October 21, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 21, 2014

Tom, J.P., Renwick, Moskowitz, Richter, Kapnick, JJ.


13266 2469/10

[*1] The People of the State of New York, Respondent,
vRichard Black, Defendant-Appellant.


Center for Appellate Litigation, New York (Robert S. Dean of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Alexander Michaels of counsel), for respondent.

Judgment, Supreme Court, New York County (Cassandra Mullen, J.), rendered January 26, 2011, as amended, February 14, 2011 and May 20, 2011, convicting defendant, after a nonjury trial, of two counts of attempted robbery in the second degree, and sentencing him, as a second felony offender, to concurrent terms of four years, unanimously affirmed.
Defendant, who was convicted of attempted second-degree robbery under the theories of being aided by another person actually present (Penal Law § 160.10[1]), and displaying what appeared to be a firearm (Penal Law § 160.10[2][b]), only challenges his conviction under the aided-by-another-person theory. Defendant's legal sufficiency claim is unpreserved and we decline to review it in the interest of justice. As an alternative holding, we reject it on the merits. We also find that the verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). The evidence established that defendant was aided by two persons who positioned themselves so as to "intimidate the victim and be ready to render immediate assistance" to defendant (Matter of Fabian J., 103 AD3d 564 [1st Dept 2013]).
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 21, 2014
CLERK